Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Applicant’s election of Group I, claims 1-12, in the reply filed on February 04th, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Non-elected invention of Group II, claims 13-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-13 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 17th, 2019 and November 17th, 2020 have been considered by the examiner.

Drawings
The drawings filed on 10/17/2019 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102/103 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by 
or, in the alternative, under 35 U.S.C. 103 as obvious over Liu (US 2015/0123070, hereinafter as Liu ‘070).

a plurality of bottom electrodes (Fig. 2, (22); [0033]) and a plurality of dielectric layers (Fig. 2, (33); [0033])  being interleaved layers, each of the bottom electrodes being sandwiched by the dielectric layers, and a through hole (or local openings, Fig. 9, (56/58); [0055])  penetrating through the interleaved layers; 
a top electrode  (Fig. 2, (24/32); [0036]) disposed in the through hole; and 
a resistance layer (Fig. 2, (40); [0038]-[0039]) disposed on a sidewall of the through hole and between the top electrode and the interleaved layers. 
Examiner notes that Claim 1 contains functional limitation “thereby the top electrode, the resistance layer and the bottom electrodes constituting a multi-bit resistive random access memory cell” (emphasis added). According to MPEP 2173(05) g. "the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008)”. In the instant case, the limitation: “thereby the top electrode, the resistance layer and the bottom electrodes constituting a multi-bit resistive random access memory cell” is nothing else than the result achieved by the invention. 
It is also noted that the limitation of claim reciting “constituting a multi-bit resistive random access memory cell” specifies an intended use or field of use since the limitation recited above is the feature occurs when the top electrode, the resistance layer and the bottom electrodes .  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘070 as applied to claim 1 above, and further in view of Xu (US 2015/0200359, hereinafter as Xu ‘359) 
Regarding Claim 2, Liu ‘070 is shown to teach all the features of the claim with the exception of explicitly the limitations: “the bottom electrodes are connected to contact vias, wherein each of the bottom electrodes is connected to one corresponding contact via, and the contact vias are isolated from each other”. 

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Liu ‘070 by having the bottom electrodes are connected to contact vias and the contact vias are isolated from each other for the purpose of providing a connection between electrodes of the semiconductor memory device (see para. [0109]) as suggested by Xu ‘359.

Regarding Claim 3, Liu ‘070 teaches the bottom electrodes (22) serve as word lines (see para. [0033]) while the top electrode (24) serves as a bit line (see para. [0033]), thereby parts of the resistance layer respectively connecting the bottom electrodes and the top electrode constituting bits of the multi-bit resistive random access memory cell.  
Examiner notes that Claim 1 contains functional limitation “parts of the resistance layer respectively connecting the bottom electrodes and the top electrode constituting bits of the multi-bit resistive random access memory cell” (emphasis added). According to MPEP 2173(05) g. "the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008)”. In the instant case, the limitation: “parts of the resistance layer respectively connecting the 
It is also noted that the limitation of claim reciting “constituting bits of the multi-bit resistive random access memory cell” specifies an intended use or field of use since the limitation recited above is the feature occurs when parts of the resistance layer respectively connecting the bottom electrodes and the top electrode, and therefore is treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claims.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding Claim 4, Liu ‘070 teaches the contact vias are disposed in the dielectric layers (38; [0052]).  

Regarding Claim 5, Liu ‘070 teaches a first dielectric layer (33), a first bottom electrode (22), a second dielectric layer (33), a second bottom electrode (22), a third dielectric layer (33), a third bottom electrode (22) and a fourth dielectric layer (33) stacked from bottom to top (see Fig. 2).   


Regarding Claim 8, Xu ‘359 teaches the top electrode comprises copper (see para. [0107]).  

Regarding Claim 9, Liu ‘070 teaches the resistance layer comprises transition metal oxide (see para. [0039]-[0040]).  

Regarding Claim 10, Liu ‘070 teaches the resistance layer comprises tantalum oxide (TaOx), titanium oxide (TiOx), hafnium oxide (HfOx), zirconium oxide (ZrOx) or aluminum oxide (AlOx) (see para. [0039]-[0040]).  

Regarding Claim 11, Liu ‘070 teaches a transistor disposed on a substrate and in a layer below the bottom electrodes and the dielectric layers, wherein a drain of the transistor is electrically connected to the multi-bit resistive random access memory cell (see Fig. 2, para. [0035]-[0036] and [0064]).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘070 and Xu ‘359 as applied to claim 5 above, and further in view of Xu (CN 108878644, hereinafter as Xu ‘644) 
Regarding Claim 6, Xu ‘359 teaches the first bottom electrode (417) is connected to a first contact via (405) penetrating through the second dielectric layer (409; [0107]), the second bottom electrode, the third dielectric layer, the third bottom electrode and the fourth dielectric 
Liu ‘070 teaches first/second/ third bottom electrode penetrating through the second/third/fourth dielectric layer (see Fig. 2).
Thus, Liu ‘070 and Xu ‘359 are shown to teach all the features of the claim with the exception of explicitly the limitations: “the third bottom electrode is connected to a third contact via penetrating through the fourth dielectric layer”.
However, Xu ‘644 teaches the third bottom electrode (Fig. 6g, (10) ; [0051]) is connected to a third contact via (15; [0051]) penetrating through the fourth dielectric layer (11); [0051]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Liu ‘070 and Xu ‘359 by having the third bottom electrode is connected to a third contact via penetrating through the fourth dielectric layer in order to apply an electrical signal which can uniquely select a resistive memory cell (see para. [0052]) as suggested by Xu ‘644.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the third bottom electrode that can be arranged in any order, therefore the third bottom electrode is connected to a third contact via penetrating through the fourth dielectric layer involves only routine skill in the art.  In re Einstein, 8 USPQ 167. Further, it has been held to be within the general skill of a worker in the art to have the third bottom electrode is connected to a third contact via penetrating through the fourth dielectric layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘070 and Xu ‘359 as applied to claim 5 above, and further in view of Son (US 2009/0242966, hereinafter as Son ‘966).
Regarding Claim 12, Xu ‘359 teaches protruding parts of the bottom electrodes (419) protrude from the sidewall of the through hole, 
Liu ‘070 teaches the resistance layer (40) conformally covers the sidewall of the through hole and 
Thus, Liu ‘070 and Xu ‘359 are shown to teach all the features of the claim with the exception of explicitly the limitations: “the resistance layer covers the protruding parts of the bottom electrodes”.  
However, Son ‘966 teaches the resistance layer (or metal oxide layer, Fig. 12, (126); [0155]) covers the protruding parts of the bottom electrodes (130; [0159]). Examiner considers protruding parts the conductive layer (130) is the protruding parts of the bottom electrodes.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Liu ‘070 and Xu ‘359 by having the resistance layer covers the protruding parts of the bottom electrodes in order to have a high performance and high integration, and with high reliability non-volatile memory device (see para. [0010]) as suggested by Son ‘966.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:

Cho (US 2017/0047516 A1)
Chen et al (US 2016/0351623 A1)		
Koo et al. (US 2009/0321878 A1)
Song et al. (US 2008/0099753)		
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DZUNG TRAN/
Primary Examiner, Art Unit 2829